An unpub|ishlzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

ARNALDO F. TRABUCCO, AN No. 5932'7
INDIVIDUAL, 
Appellant, F § L H 

vs.

SPARKS MEDICAL PROPERTIES, LLC, MAy g 5 2513

A DELAWARE LIMITED LIABILI’I'Y

ooMPANY, ct "”`°‘ES*B§F‘F§?»Z““"’» 1
Respondent. BY 

ORDER DISMISSING APPEAL

Following the withdrawal of appellant’s counsel, this court
gave appellant 30 days to either file and serve his civil proper person
appeal statement or cause new counsel to enter an appearance in this
rnatter. To date, appellant has failed to comply with or otherwise respond
to this court’s directive. Accordingly, we conclude that appellant has

abandoned this appeal, and we
ORDER this appeal DISMISSED.

 

Douglas / it a

cc: Second J udicial District Court Dept. 8
l\/.[argaret l\/.[. Crowley, Settlement Judge
Arnaldo F. Trabucco
Robison Belaustegui Sharp & Low

S“"“E"'E°°““T Washoe District Court Clerk

oF
NEvAoA

roy 1947A 

 

!3~ 13'1‘3: